DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is a non-final, first office action in response to the application filed 5 October 2020.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 October 2020 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 12-17, 22, and 23-25 of U.S. Patent No. 10796346 B1. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the current Application states:
retrieving, using one or more processors, a plurality of usage-information datasets, each usage-information dataset corresponding to usage of the commodity by a consumer including past usage of the commodity;
generating, using the one or more processors, a distribution of predicted alert occurrences across a plurality of potential threshold levels using a set of historical customer usage data for the commodity from the plurality of usage- information datasets
analyzing, using the one or more processors, the distribution of predicted alert occurrences to select a first threshold level from amongst the plurality of potential threshold levels based at least in part on a determination that the first threshold level is predicted to, upon implementation as a report-trigger condition for a set of consumers, provide for at least one alert being sent to a maximum number of consumers of the set of consumers
establishing, using the one or more processors, a plurality of report-trigger conditions, each report-trigger condition corresponding to a consumer and based at least in part on a specified percentage of a baseline of the past usage, the specified percentage corresponding to the first threshold level
in response to determining, using the one or more processors, that an estimated usage established for a first consumer fulfills a first report-trigger condition, of the plurality of report-trigger conditions: 
generating an electronic message including information indicating that an unusual usage of the commodity has been detected
controlling transmission of the electronic message, via a network connection, to an electronic device associated with the first consumer to provide the information indicating the unusual usage of the commodity.

Claim 1 of US 10796346 states:
retrieving, using one or more processors, a plurality of usage-information datasets, each usage-information dataset corresponding to usage of the commodity by a consumer based upon data retrieved from an energy management system at a premises of the consumer, each usage-information dataset including past usage of the commodity
generating, using the one or more processors, a distribution of predicted alert occurrences across a plurality of potential threshold levels using a set of historical customer usage data for the commodity from the plurality of usage-information datasets
analyzing, using the one or more processors, the distribution of predicted alert occurrences to select a first threshold level from amongst the plurality of potential threshold levels based at least in part on a determination that the first threshold level is predicted to, upon implementation as a report-trigger condition for a set of consumers, provide for at least one alert being sent to a maximum number of consumers of the set of consumers while sending less than a threshold number of alerts on average to each consumer of the set of consumers
establishing, using the one or more processors, a plurality of report-trigger conditions, each report-trigger condition corresponding to a consumer and based at least in part on a specified percentage of a baseline of the past usage in a usage-information dataset, the specified percentage corresponding to the first threshold level
determining, using the one or more processors, that an estimated usage established for a first consumer fulfills a first report-trigger condition, of the plurality of report-trigger conditions, for the first consumer
 generating an electronic message including information to reduce usage of the commodity by the first consumer
controlling transmission of the electronic message, via a network connection, to an electronic device comprising a thermostat at a premises of the first consumer, wherein the electronic message is configured to cause the electronic device to display at least a portion of the electronic message.
As shown and emphasized here, the emphasized portions of claim 1 of US 10796346 discloses the claim 1 of the current application.  Claim 1 of US 10796346 differs since it further recites additional claim limitations analyzing the distribution of predicted alert occurrences to select a first threshold level from amongst the plurality of potential threshold levels based at least in part on a determination that the first threshold level is predicted to provide for at least one alert being sent to a maximum number of consumers of the set of consumers while sending less than a threshold number of alerts on average to each consumer of the set of consumers; that the an electronic device comprises a thermostat at a premises of the first consumer; and that the electronic message is configured to cause the electronic device to display at least a portion of the electronic message.  However, it would have been obvious to a person of ordinary skill in the art to modify claim 1 of US 10796346 by removing the limitations directed to analyzing the distribution of predicted alert occurrences to select a first threshold level from amongst the plurality of potential threshold levels based at least in part on a determination that the first threshold level is predicted to provide for at least one alert being sent to a maximum number of consumers of the set of consumers while sending less than a threshold number of alerts on average to each consumer of the set of consumers; that the an electronic device comprises a thermostat at a premises of the first consumer; and that the electronic message is configured to cause the electronic device to display at least a portion of the electronic message; resulting generally in the claims of the present application since the claims of the present application and the claim recited in US 10796346 actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

With respect to claim 2 of the current application, the Applicant claims, “wherein the selecting the first threshold level is based at least in part on a determination that the first threshold level is predicted to be associated with less than a threshold number of alerts to be sent on average to each consumer.”  Claim 2 of US 10796346 recites this limitation.

With respect to claim 3 of the current application, the Applicant claims, “wherein the selecting the first threshold level is based at least in part on a determination that the first threshold level is predicted to be associated with more than a threshold number of consumers receiving at least one alert.”  Claim 3 of US 10796346 recites this limitation.

With respect to claim 4 of the current application, the Applicant claims, “wherein the past usage is defined as during a period in a season that corresponds to a season of a current billing period.”  Claim 4 of US 10796346 recites this limitation.

With respect to claim 5 of the current application, the Applicant claims, “wherein the plurality of report-trigger conditions comprise, for each consumer, the estimated usage for the remaining portion of the current billing period exceeding 130 percent of the past usage during a corresponding period.”  Claim 5 of US 10796346 recites this limitation.

With respect to claim 6 of the current application, the Applicant claims, “wherein the electronic device includes a meter or a cell phone.”  Claim 6 of US 10796346 recites this limitation.

With respect to claim 7 of the current application, the Applicant claims, “wherein the electronic message includes at least one of or a combination of message: an electronic mail message, a short message service (SMS) message, an automated voice message, or an electronic signal.”  Claim 7 of US 10796346 recites this limitation.

With respect to claim 8 of the current application, the Applicant claims, “wherein the first report-trigger condition is based at least in part on at least one of: usage of the commodity by the first consumer, or a present cost of the commodity.”  Claim 10 of US 10796346 recites this limitation.

With respect to claim 9 of the current application, the Applicant claims, “wherein determining whether the estimated usage fulfills the first report-trigger condition is performed after half of a current billing period has transpired, wherein the current billing period is at least four week in duration.”  Claim 12 of US 10796346 recites this limitation.

With respect to claim 10 of the current application, the Applicant claims, “wherein determining whether the estimated usage fulfills the first report-trigger condition is performed after a pre-defined time within a current billing period.”  Claim 13 of US 10796346 recites this limitation.

With respect to claim 11 of the current application, the Applicant claims, “wherein the unusual usage is during a current billing period, wherein the current billing period has a duration based at least in part on at least one of: an average of durations between three billing periods and twelve completed billing periods, or a default period.”  Claim 14 of US 10796346 recites this limitation.

With respect to claim 12 of the current application, the Applicant claims, “wherein the threshold number is three or more.”  Claim 15 of US 10796346 recites this limitation.

With respect to claim 13 of the current application, the Applicant claims, “wherein the plurality of report-trigger conditions includes, for each consumer, a data-value representing the consumer consenting to receiving the electronic message.”  Claim 16 of US 10796346 recites this limitation.

With respect to claim 14 of the current application, the Applicant claims, “wherein the electronic message displays the unusual usage of the commodity as indicia of at least one of high cost, high usage, high environmental impact, or high carbon footprint.”  Claim 17 of US 10796346 recites this limitation.

With respect to claim 15 of the current application, the Applicant claims:
retrieve a plurality of usage-information datasets, each usage-information dataset corresponding to usage of the commodity by a consumer including past usage of the commodity
generate a distribution of predicted alert occurrences across a plurality of potential threshold levels using a set of historical customer usage data for the commodity from the plurality of usage-information datasets;
analyze the distribution of predicted alert occurrences to select a first threshold level from amongst the plurality of potential threshold levels based at least in part on a determination that the first threshold level is predicted to, upon implementation as a report-trigger condition for a set of consumers, provide for at least one alert being sent to a maximum number of consumers of the set of consumers
establish a plurality of report-trigger conditions, each report-trigger condition corresponding to a consumer and based at least in part on a specified percentage of a baseline of the past usage, the specified percentage corresponding to the first threshold level;
in response to determining that an estimated usage established for a first consumer fulfills a first report-trigger condition, of the plurality of report-trigger conditions: generate an electronic message including information indicating that an unusual usage of the commodity has been detected
control transmission of the electronic message, via a network connection, to an electronic device associated with the first consumer to provide the information indicating the unusual usage of the commodity.

This application’s claim 15, recited above, recites the same body of a claim as this application’s claim 1, and as such mapped to claim 1 of US 10796346, with a similar obvious reason for excluding elements.  It is also noted that though claim 15 of the current application is directed to a non-transitory machine-readable medium, instead of a method, as claim 1 is, this statutory class render these claims patentably distinct.

With respect to claim 16 of the current application, the Applicant claims, “wherein each of the report-trigger conditions is based at least in part on a forecast usage of the commodity by a consumer exceeding a pre-defined cost threshold.”  Claim 22 of US 10796346 recites this limitation.

With respect to claim 17 of the current application, the Applicant claims, “wherein determining whether the estimated usage fulfills the first report-trigger condition is performed after half of a current billing period has transpired, wherein the current billing period is at least four week in duration.”  Claim 12 of US 10796346 recites this limitation.

With respect to claim 18 of the current application, the Applicant claims, “wherein determining whether the estimated usage fulfills the first report-trigger condition is performed after a pre-defined time within a current billing period.”  Claim 13 of US 10796346 recites this limitation.

With respect to claim 19 of the current application, the Applicant claims:
a memory configured to store data; one or more processors coupled to the memory; a communication port coupled to the one or more processors; and a control program configured to: control, using the one or more processors, the memory and communication port;
retrieve, using the one or more processors, a usage-information dataset for a consumer including at least usage data for a commodity;
generate, using the one or more processors, a distribution of predicted alert occurrences across a plurality of potential threshold levels using the usage-information dataset, each potential threshold level associated with a predicted number of alert occurrences
analyze, using the one or more processors, the distribution of predicted alert occurrences to select a first threshold level from amongst the plurality of potential threshold levels based at least in part on a determination that the first threshold level is predicted to, upon implementation as a report-trigger condition for a set of consumers, provide for at least one alert being sent to a first number of consumers of the set of consumers;
establish, using the one or more processors, a report-trigger condition for the consumer, the report-trigger condition based at least in part on a specified percentage of a baseline defined from past usage of the commodity in the usage-information dataset, the specified percentage corresponding to the first threshold level
determine, using the one or more processors, that an estimated usage for the consumer fulfills the report-trigger condition and in response thereto
generate and provide for display to an electronic device associated with the consumer, an electronic message including information to reduce usage of the commodity.

Claim 24 of US 10796346 states:
a memory configured to store usage data associated with a commodity; one or more processors coupled to the memory; a communication port coupled to the one or more processors, the communication port configured to transmit report data to a plurality of consumers; and a control program configured to: control, using the one or more processors, the memory and communication port; 
retrieve, using the one or more processors, a usage-information dataset for a consumer
generate, using the one or more processors, a distribution of predicted alert occurrences across a plurality of potential threshold levels using the usage-information dataset, each potential threshold level associated with a predicted number of alert occurrences
analyze, using the one or more processors, the distribution of predicted alert occurrences to select a first threshold level from amongst the plurality of potential threshold levels based at least in part on a determination that the first threshold level is predicted to, upon implementation as a report-trigger condition for a set of consumers, provide for at least one alert being sent to a maximum number of consumers of the set of consumers while sending less than a threshold number of alerts on average to each consumer of the set of consumers
establish, using the one or more processors, a report-trigger condition for the consumer, the report-trigger condition based at least in part on a specified percentage of a baseline defined from past usage in the usage-information dataset, the specified percentage corresponding to the first threshold level, 
determine, using the one or more processors, that an estimated usage for the consumer fulfills the report-trigger condition
generate and provide for display to an electronic device, comprising a thermostat or a utility meter at a premises of the first consumer, an electronic message including information to reduce usage of the commodity by the consumer.
As shown and emphasized here, the emphasized portions of claim 24 of US 10796346 discloses the claim 19 of the current application.  Claim 24 of US 10796346 differs since it further recites additional claim limitations analyzing the distribution of predicted alert occurrences to select a first threshold level from amongst the plurality of potential threshold levels based at least in part on a determination that the first threshold level is predicted to provide for at least one alert being sent to a maximum number of consumers of the set of consumers while sending less than a threshold number of alerts on average to each consumer of the set of consumers; and that the an electronic device comprises a thermostat at a premises of the first consumer.  However, it would have been obvious to a person of ordinary skill in the art to modify claim 24 of US 10796346 by removing the limitations directed to analyzing the distribution of predicted alert occurrences to select a first threshold level from amongst the plurality of potential threshold levels based at least in part on a determination that the first threshold level is predicted to provide for at least one alert being sent to a maximum number of consumers of the set of consumers while sending less than a threshold number of alerts on average to each consumer of the set of consumers; and that the an electronic device comprises a thermostat at a premises of the first consumer; resulting generally in the claims of the present application since the claims of the present application and the claim recited in US 10796346 actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

With respect to claim 20 of the current application, the Applicant claims, “wherein the communication port is configured to interface, via at least one network connection, at least in part to at least one of a meter, a thermostat, a network, a data exchange interface of a cellular network or a data exchange interface to an email server.”  Claim 25 of US 10796346 recites this limitation.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.  In particular, claims 1, 15, and 19 recite the allowable subject matter of US 10796346 B1, and thus are additionally allowed over the prior art.  In addition, claims 1, 15, and 20 recite the subject matter deemed by the Patent Trial and Appeal Board’s decision (mailed 30 March 2020 for US 10796346) to indicate an improvement in technology, and thus, the claims of the current case are additionally deemed to recite patent eligible subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sesek et al. (US 2003/0110103 A1) – Which describes setting a threshold for the consumption of a commodity that is consumed while wearing components in a system.  In addition, the threshold is set, such that exceeding the threshold when the deviation of consumption triggers a warning that details the deviance, and the corrective action needed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
22 April 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628